                      Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 1 of 6

AO 91 (Rev 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                      for the
                           Northern District of New York
UNITED ST A TES OF AMERICA        )
                  v.              )
                                  )       Case No. 3:21-MJ- 205 (ML)
                                  )
TAYVON WHALEY and ANTHONY         )
MILLER                            )
                                  )
             Defendant(s)         )

                                             CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of April 7, 2021 in the county of BROOME in the Northern District of New York the

defendant(s) violated:

            Code Section                                              Offense Description
Title 21 United States Code, Section            Distribution and Possession with Intent to Distribute a
841(a)(l)                                       Controlled Substance

Title 18 United States Code, Section            Aiding and Abetting
2

This criminal complaint is based on these facts:
See Attached Affidavit
 �      Continued on the attached sheet.


                                                                {,./    Complainant's si;?nature
                                                                       Ryan Phelan, Special Agent
                                                                         Printed name and title

Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

Date:     April 7, 2021
                                                                           Judge's signature

City and State:          Binghamton, New York                 Hon. Miroslav Lovric, U.S. Magistrate Judge
                                                                         Printed name and title
             Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 2 of 6




                AFFIDAVIT OF DEA SPECIAL AGENT RYAN M. PHELAN

RYAN M. PHELAN, being duly sworn, deposes and says:

I.      INTRODUCTION

        1.      I am a Special Agent employed by the United States Department of Justice, Drug

Enforcement Administration (“DEA”), and as such I am an “investigative or law enforcement

officer” of the United States within the meaning of Section 2510(7) of Title 18, United States Code,

that is, an officer of the United States who is empowered by law to conduct investigations and to

make arrests for offenses enumerated in Title 21 United States Code, Section 801, et. seq., and Title

18, United States Code, Section 2516. In May 2014, I was hired by the DEA and was accepted to

attend the DEA Basic Agent Training (“BAT”) Academy in Quantico, Virginia. I have been a

Special Agent with the DEA since September 2014. Since graduation from the DEA Academy, I

have been assigned to the DEA Syracuse, New York Resident Office. I am currently assigned to a

DEA Task Force consisting of law enforcement agents from other federal, state, and local agencies.

        2.      I submit this affidavit in support of a criminal complaint charging defendants

ANTHONY MILLER and TAYVON WHALEY with violations of Title 21, United States Code,

Sections 841(a)(1) and Title 18, United States Code, Section 2. This affidavit sets forth facts and

evidence demonstrating there is probable cause to believe MILLER and WHALEY has committed

violations of federal law, including, but not limited to, possession with intent to distribute controlled

substances. With respect to WHALEY, that violation involves 280 grams or more of a mixture or

substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in
             Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 3 of 6




violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), and a mixture or

substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its

isomers, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(C), With respect to MILLER, that violation involves 28 grams or more of a

mixture or substance containing a detectable amount of cocaine base, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

        3.      Currently, I am the case agent working with the Broome County Drug Task Force to

investigate a crack cocaine drug trafficking organization (“DTO”) operating in and around the

Binghamton, NY area. I have personally participated in the investigation of the offenses set forth

below. I base this affidavit on my personal participation in the investigation, my conversations with

Special Agents of the DEA, agents, officers and investigators of other state and local law

enforcement agencies, and my review of past and present reports made by others agents, officers,

and investigators. I am fully familiar with the facts and circumstances of this investigation, as well as

the subjects of the investigation. My experience in the investigation of narcotics crimes, as well as

my participation in the instant investigation, and conversations with other law enforcement officers,

will serve as the basis for any opinions or conclusions set forth below.

II.     BASIS OF INFORMATION

        4.      Since this affidavit is being submitted for the limited purpose of providing probable

cause to support a criminal complaint against MILLER and WHALEY, I have not included each and
            Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 4 of 6




every fact known to me concerning this investigation. I set forth only the facts which I believe are

necessary to establish probable cause for the complaint.

       5.      Between in or about January 2021 and in or about March 2021, an undercover officer

(the “UC”) conducted controlled purchases of crack cocaine from MILLER. In particular, the UC

made five controlled purchases and bought approximately 154 grams of crack cocaine in total

directly from MILLER. In each of those controlled purchases, law enforcement surveillance

observed MILLER meeting with WHALEY or entering WHALEY’s residence before or after the

transaction, and observed MILLER providing money to WHALEY after selling the UC crack

cocaine. Telephone records also showed telephone contact between MILLER and WHALEY shortly

before each controlled purchase.

       6.      On April 1, 2021, on the basis of those controlled purchases and other information, I

obtained a federal search warrant for WHALEY’s residence in Binghamton, New York.

       7.      On or about April 7, 2021, the UC contacted MILLER by phone to coordinate the

purchase of approximately two ounces (approximately 57 grams) of crack cocaine. In response,

MILLER agreed and told the UC to meet him at the same place they had met for the last crack sale.

Based on the UC’s involvement in this investigation, the UC understood this to refer to the parking

lot outside of WHALEY’s residence.

       8.      Later, on or about April 7, 2021, law enforcement agents observed MILLER walk up

to WHALEY’s residence. Shortly after, law enforcement approached WHALEY’s residence and

encountered MILLER standing outside of the apartment. At that time, MILLER was observed
              Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 5 of 6




looking at his cellular telephone. Before MILLER entered WHALEY’s apartment, agents arrested

him outside the apartment. At approximately the same time, the UC received a text message from

MILLER that read “Almost got u done.”

        9.       On or about April 7, 2021, law enforcement executed the court-authorized search

warrant of WHALEY’s residence. WHALEY was located inside the apartment at the time the search

was conducted. In the course of the search, investigators recovered, among other things,

approximately 372 grams of crack cocaine, approximately 28 grams of methamphetamine,

approximately thousands in cash, and drug packaging materials. Both the crack cocaine and the

methamphetamine field tested positive.

        10.      After the crack cocaine was located in his residence, agents arrested WHALEY.

III.    CONCLUSION

        11.      In light of the foregoing, I respectfully submit that there is probable cause to believe

that ANTHONY MILLER and TAYVON WHALEY possession with intent to distribute controlled

substances, in violation of Title 21, United States Code, Section 841(a)(1), and aiding and abetting

the same, in violation of Title 18, United States Code, Section 2. I respectfully request that the Court
         Case 3:21-cr-00131-TJM Document 1 Filed 04/07/21 Page 6 of 6




authorize the filing of this complaint so that the defendant may be charged and brought to court for

further proceedings in accordance with the law.
   Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.




                                                       ·AN M. PHELAN, Special Agent
                                                     Drug Enforcement Administration



Subscribed and sworn to before
me this 7th day of April 2020



HON. MIROSLAV LOVRIC
UNITED STATES MAGISTRATE JUDGE
